JONES, J.
Plaintiff, as subrogee of the Orleans Ice Manufacturing Company, sues for damages alleged to have been caused in an automobile collision with defendant’s truck on May 10, 1928, at Levee and Press Street, this city. The answer is a general denial. There was judgment for plaintiff and defendant has appealed.
The only question before the trial court was one of fact, namely, the identity of defendant’s truck, and in this court defendant contends that the record does not sustain the conclusion of the trial judge to the effect that the truck which caused the damage to plaintiff’s car belonged to defendant.
However, plaintiff put on the stand four witnesses, all of whom were on the truck at the time of the accident, and we think their testimony taken as a whole amply justifies the conclusion of the lower court.
The only testimony offered by defendant was to the effect that no accident had been reported and that, upon learning of the claim, they had questioned their drivers, all of whom denied any knowledge thereof.
There are some discrepancies in the testimony of plaintiff’s witnesses, but those discrepancies are not sufficient to justify the contention of defendant. On the contrary, the fact that the witnesses did not tell a story that fitted together in every particular tends to show that they had not concocted a scheme for robbing defendant.
For above reasons the judgment is affirmed.